                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          Case No. SACV 19-1763 JVS (JDEx)                                      Date     September 27, 2019

 Title             Jaimie Davis v. WFP Securities Corp., Inc.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                  Not Present
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present

 Proceedings:           [IN CHAMBERS] Order Remanding Case


         The Court has made a preliminary review of the jurisdictional allegations in the:

              X Notice of Removal (“Notice”) filed by Curtis J. Sathre III (“Sathre”)
on September 16, 2019.

              The initial pleading invokes jurisdiction on the basis of diversity of
citizenship, 28 U.S.C. § 1332. (Notice, ¶ 6.) Diversity jurisdiction on removal is
narrower than original diversity jurisdiction. A citizen of the forum state may not remove
of the basis of diversity. (28 U.S.C. § 1441(a)(2).)

                    Sathre is a citizen of California as is WPF Securities Corp., Inc. (Notice, ¶
7.)

            Removal is barred. The case is remanded on the Court’s own motion to the
Superior Court for the State of California, County of Orange.




                                                                                                          :      0

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                         Page 1 of 1
